Citation Nr: 0841066	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  08-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for chronic headaches. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to November 
2002. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 
compensable rating for chronic headaches.

The veteran testified before the Board sitting at the RO in 
September 2008.  A transcript of the hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  The veteran's chronic headaches are manifested by 
episodes occurring three to four times per month lasting up 
to three days with prostrating flare-up pain lasting fifteen 
minutes.  The attacks are productive of lost occupational 
function and interfere with eating and sleep.  

2.  The veteran's chronic headaches are not manifested by 
very frequent completely prostrating attacks productive of 
severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no 
higher, have been met for the entire period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For the increased-compensation claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In February 2006, the RO provided notice that met the 
requirements.  The notice described the types of evidence 
that would be considered to substantiate the increase in 
severity of the disability and the responsibilities of VA and 
the veteran to obtain that evidence.  Although the notice did 
not specifically request that the veteran indicate the effect 
of his disability on his employment and daily life, the 
notice indicated that the veteran should describe his 
symptoms, their frequency and severity, and other 
involvement, extension, and additional disablement caused by 
the disability.  If there was any error in the notice, the 
Board concludes that the presumption of prejudice is rebutted 
as a reasonable person would understand from the notice 
provided and the rating criteria that were provided in the 
statement of the case what was required to substantiate his 
claim.  Furthermore, in a September 2008 hearing, the veteran 
provided testimony of the effect of his chronic headaches on 
his employment and daily life.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an aircraft mechanic in the U.S. Air 
Force.  He contends that his chronic headaches are more 
severe than is contemplated in the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).
 
The veteran's chronic headaches are currently evaluated under 
the diagnostic code for migraine headaches.  A 10 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months. A 50 percent rating requires 
very frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  There is no 
higher rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  

The veteran was initially evaluated at a VA neurological 
clinic in July 2003 for symptoms of chronic headache for the 
previous four years.  An examiner noted the veteran's reports 
of pressure in the frontal/temporal area that would build 
gradually and last from 12 hours to three to four days.  
There was no photophobia, rhinorrhea, tearing, or ocular 
congestion.  The veteran used various over-the-counter and 
prescription medications without complete relief.  In 
November 2003, a VA primary care physician listed a diagnosis 
of migraine headache without a clinical explanation.  In 
April 2004, a VA examiner noted similar symptoms with 
headache episodes occurring two to three times per month and 
causing some missed time at work.  The examiner diagnosed 
intermittent headache that did not meet the criteria for 
migraine.  The veteran reported that he had to go to the 
Emergency Room for an injection which helped.  In August 
2004, the RO granted service connection and a noncompensable 
rating under Diagnostic Code 8100, noting that the veteran's 
symptoms did not including characteristic prostrating 
attacks. 

A January 2006 VA medical record indicated that the veteran 
was working as an aviation mechanic.  In March 2006, a VA 
examiner noted the veteran's reports of an increased rate of 
occurrence of the headache episodes to three to four times 
per month.  There was no photophobia, phonophobia, nausea, or 
vomiting associated with the headaches.  The examiner noted 
that the veteran denied any history of head trauma, and a 
computed tomography scan of the head and orbits was within 
normal limits. The examiner also noted that the veteran was 
prescribed a variety of medications without success.  The 
examiner diagnosed chronic tension headaches.  He also noted 
that the veteran was currently unemployed but did not comment 
on what effect the headache disorder had on the veteran's job 
performance.  In May 2006, the RO granted an increased rating 
of 10 percent, effective in December 2005, the date of claim 
for an increased evaluation.  

A November 2006 VA medical record noted that the veteran was 
working in construction.  In March 2007, the veteran was 
evaluated at a VA physical medicine and rehabilitation 
clinic.  The examiner noted the veteran's reports of 
continued headache episodes and a history of two head 
injuries in service in an automobile accident in 1996 and a 
fall in 1997.  Service medical records are silent for any 
treatment for head injuries except for facial injuries 
sustained in an assault in January 1998.  The earliest 
service treatment for headaches was in October 2001.  The 
veteran reported that he had headaches three to four times 
per month that lasted for three days.  The examiner diagnosed 
migraine headaches, possibly related to traumatic head 
injury.  The veteran was prescribed medication for headaches 
and for other musculoskeletal disorders.  The examiner also 
noted that the veteran was not employed but did not comment 
on the effect that the service-connected headache disorder 
had on the veteran's occupational functioning.  The veteran 
reported that he was in bed for several hours per day due to 
his headaches and could not keep a job because of the same.  
An April 2007 VA medical record noted that the veteran was 
working.  

In June 2007, a VA neurologist noted the veteran's reports of 
head trauma and that the chronic headaches occurred three to 
four times per month lasting from 24 to 72 hours.  The 
neurologist noted that a number of medications had been 
prescribed without success.  He diagnosed severe intermittent 
headache that did not have all the features of migraine 
headache.   In the most recent follow-up at the neurological 
clinic, a VA physician noted the same rate of occurrence of 
headache episodes and that anti-seizure medications had been 
prescribed without success.  The physician prescribed a 
higher dose of a migraine-mitigation medication and another 
medication for pain.  An October 2007 VA medical record 
indicated that the veteran was working installing media 
equipment.  

In a September 2008 Board hearing, the veteran stated that he 
continued to experience severe headaches three to four times 
per month lasting three days.  He stated that the episodes 
were debilitating and prevented eating or sleeping and 
significantly reduced his work productivity by the end of the 
episode.  He stated that he experienced pain spikes lasting 
15 minutes that impeded all activity and required him to 
rest.  He further stated that he had lost seven or eight jobs 
since discharge from service because of missed work from the 
headaches.  His current job as a supervisor in the field 
allowed him more flexibility to take time away from work 
during an attack.  At the hearing, the veteran stated his 
intention to submit statements from coworkers and supervisors 
to verify the impact of the disorder on his employment.  He 
also intended to submit medical treatment records or 
statements relevant to traumatic brain injury.  No such 
statements have been received.   

Additional VA outpatient treatment records through June 2008 
were obtained and the veteran waived consideration of the 
evidence by the RO.  Although the records showed that chronic 
headaches remained an on-going problem with continued 
prescription for the migraine medication, the clinical 
comments addressed other unrelated disorders.  

The Board concludes that an increased rating of 30 percent, 
but not greater, is warranted for the period covered by this 
appeal.  The Board notes that the veteran was diagnosed with 
migraine headaches at a VA physical medicine and 
rehabilitation clinic in part based on a history of traumatic 
head injury.  The file contains no record of such injuries.  
Although the reported history of head injury was noted by the 
VA neurologist in March 2006, not all the features of 
migraine were present, and the neurologist diagnosed chronic 
tension headaches.  Absent evidence of traumatic brain 
injury, the Board concludes that the weight of medical 
evidence suggests that chronic headache is the most 
appropriate diagnosis.  

However, there are no specific rating criteria for chronic 
headache.  Therefore, the Board will employ Diagnostic Code 
8100 for migraine headaches because the affected functions 
are closely related.  Nevertheless, the Board remains mindful 
that not all features of the analogous code may apply.  See 
38 C.F.R. § 4.20.  

The Board concludes that the veteran's reports of the 
frequency of his headache episodes are credible as he has 
reported it consistently to medical providers.  The Board 
notes that a great variety of medication has been prescribed 
without significant effect.  Furthermore, although the 
veteran's symptoms are severe and reduce his occupational 
effectiveness, the symptoms reached the level of 
"prostrating" generally only during short intervals of 
flare-up pain.  However, he did report at one point that he 
was in bed several hours a day and that he had been 
terminated from many jobs for missed work.  Despite requests 
for records or statements from employers, none have been 
received to verify this level of occupational impact.  
Moreover, the veteran was promoted to a supervisory position 
that permitted time-management of his duties to accommodate 
the headache episodes.  The Board notes that in addition to 
the headaches disorder, he has other significant health 
conditions that required regular VA care and that he reported 
to VA that one employer had an issue with him taking time to 
attend VA appointments.  Therefore, it is clear that 
headaches are not the only condition that impact on his 
ability to work.  

The Board finds that the evidence in support and against an 
increased rating is in relative equipoise and will apply the 
"benefit of doubt" doctrine in favor of the veteran by 
granting an increased rating of 30 percent.   See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although attacks are not completely prostrating or entirely 
characteristic of migraine, there is significant impact on 
the veteran's occupational function.  A higher rating than 30 
percent, however, is not warranted even though the frequency 
of the attacks is greater than once per month because there 
is no evidence of completely prostrating attacks productive 
of severe economic inadapatability. 

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An increased rating for chronic headaches of 30 percent but 
not greater is granted, subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


